DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 5, 8, 9, 12-18, 20, 21, 25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hacke et al. (US 2008/0216887) in view of Kutzer et al. (US 2012/0279546) and further in view of Lee (US 2012/0042924).
Regarding claim 1, Hacke discloses a solar cell module (see, for example, Figure 5A; [0016]) comprising: 
a plurality of solar cells (see solar cells in Figure 5A) each including a semiconductor substrate (it is inherent the solar cell has a semiconductor substrate; [0026]) and first and second electrode parts (grid lines 100 and 105) each having a different polarity (it is disclosed there is a positive grid line and a negative grid line; [0026] and [0028]) on a back surface of the semiconductor substrate (it is disclosed the grid lines are applied to back-contact silicon solar cells; [0063]), wherein each of the first and second electrode parts is disposed apart from each other and extends in a first direction (horizontal direction; see Figure 13B); 

an intercell connector positioned between neighboring two solar cells of the plurality of solar cells (as shown in Figure 2C, where an interconnector is provided between two cells and have fine interconnection combs (reads on the plurality of interconnectors above). This allows the two solar cells to be connected in series; [0013]);
a conductive adhesive (low-temperature alloy ([0063]) configured to electrically connect each of the plurality of interconnectors to the one electrode part of the first and second electrode parts of each of the plurality of solar cells ([0024] and [0040]), wherein a first surface of the each of the plurality of interconnectors is contacted with the one of the first and second electrode parts of each of the plurality of solar cells by the conductive adhesive (surface facing the solar cell, as set forth above); 
an insulating layer (pads 110; see Figure 13B) configured to insulate each of the plurality of interconnectors from another of the first and second electrode parts of each of the plurality of solar cells ([0063]), wherein the first surface of each of the plurality of interconnectors is contacted with the one of the first and second electrode parts of each of the plurality of solar cells by the insulating layer (as set forth above; see Figure 13C); and
wherein the plurality of interconnectors include first interconnectors (120) connected to the first electrode parts (100) and second interconnectors (125) connected to the second electrode parts (105) (as set forth above),

wherein a length of each of the plurality of interconnectors is longer than a width of a first or second solar cell (see in Figures 2C and 13C where the interconnectors extend past the edge of the solar cell) and is shorter than a sum of the widths of the first and second solar cells in a second direction crossing the first direction (as set forth above).
Hacke does not explicitly disclose a plurality of insulating adhesive portions configured to mechanically fix the plurality of interconnectors to the back surface of the semiconductor substrate of each of the plurality of solar cells, 
wherein each of the insulating adhesive portions extends in the same first direction as the extending direction of the first and second electrode parts to cross all of the first and second interconnection on the back surface of the semiconductor substrate, 
wherein each of the insulating adhesive portions covers and bonds all of the first and second interconnectors to the back surface of the semiconductor substrate, and
wherein each of the plurality of insulating adhesive portions is formed of a single-sided tape, of which one side has an adhesive, and is positioned on the plurality of interconnectors so that the adhesive faces the semiconductor substrate.
Kutzer discloses a solar cell module (1000; see Figure 10) comprising: 
a plurality of solar cells (200) each including a semiconductor substrate (it is inherent the solar cell has a semiconductor substrate;) and first and second electrode parts (202 and 
a plurality of interconnectors (302) configured to electrically connect the plurality of solar cells in a second direction crossing the first direction (horizontal direction; [0050] and [0051]; see Figures 3 and 10); 
a plurality of insulating adhesive portions (304) configured to mechanically fix the plurality of interconnectors to the back surface of the semiconductor substrate of each of the plurality of solar cells ([0064] and [0065]; see Figure 10), 
wherein the first and second interconnectors extend in the second direction on the back surface of the semiconductor substrate (horizontal direction in Figure 10), 
wherein each of the plurality of insulating adhesive portions extends in the same first direction (vertical direction in Figure 10) as the extending direction of the first and second electrode parts (vertical portions of the first and second electrode parts in Figure 10) to cross all of the first and second interconnectors ([0055]; see Figure 10), 
wherein each of the plurality of insulating adhesive portions covers and bonds all of the first and second interconnectors (see Figure 10), wherein each of the plurality of insulating adhesive portions is attached to a second surface opposite to the first surface of the first and second interconnectors to fix the first and second interconnectors thereto (the surface facing away from the solar cell; see Figure 10), 

wherein each of the plurality of insulating adhesive portions is formed of a single-sided tape, of which one side has an adhesive, and is positioned on the plurality of interconnectors so that the adhesive faces the semiconductor substrate ([0053], [0056], and [0065]).
Hacke and Kutzer are analogous because both are directed to rear electrical wirings for solar cell modules.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a plurality of insulating adhesive portions configured to mechanically fix the plurality of interconnectors to the back surface of the semiconductor substrate of each of the plurality of solar cells, wherein each of the plurality of insulating adhesive portions extends in the same first direction as the extending direction of the first and second electrode parts to cross all of the first and second interconnectors and covers and bonds all of the first and second interconnectors to the back surface of the semiconductor substrate, as taught by Kutzer, so that the interconnectors can be fixed to prevent displacement of the interconnectors, as taught by Kutzer ([0009], [0010], [0064] and [0108]), and so that the least amount of material is required to fix the interconnectors securely to the back surface of the semiconductor substrate.

Modified Hacke further discloses the conductive adhesive can be used to bond the interconnectors and the electrode parts during the lamination step of the solar cell module oC to facilitate the formation of the electrical interconnect ([0069]), but the reference does not expressly disclose the conductive adhesive includes a resin cured by heat or light and a plurality of conductive particles distributed in the resin.
Lee discloses a solar cell module (see Figure 3) comprising an interconnector (120), wherein the interconnector is electrically connected to a solar cell (110) via a conductive adhesive (160) comprising resin (162) cured by heat or light ([0100]) and a plurality of conductive particles (164) distributed in the resin ([0092]-[0094]; see Figure 6), and
wherein the resin is a thermosetting resin selected from at least one of epoxy resin, phenoxy resin, acryl resin, polyimide resin, and polycarbonate resin ([0092]).
As modified Hacke is not limited to any specific examples of conductive adhesives and as conductive adhesives comprising resin cured by heat and a plurality of conductive particles distributed in the resin, where the resin is a thermosetting resin selected from at least one of epoxy resin, phenoxy resin, acryl resin, polyimide resin, and polycarbonate resin were well known in the art before the effective filing date of the claimed invention, as evidenced by Lee above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any known conductive adhesives used in the art, including a conductive adhesive comprising resin cured by heat and a plurality of conductive particles distributed in the resin in the device of modified Hacke.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result.
claim 4, modified Hacke discloses all the claim limitations as set forth above, and further discloses the plurality of solar cells are positioned adjacent to each other along the second direction (see interconnects shown in Figure 8).
Regarding claim 5, modified Hacke discloses all the claim limitations as set forth above.  Kutzer further discloses the plurality of insulating adhesive portions include a first tape positioned at a first edge area adjacent to an end of the semiconductor substrate that crosses the second direction and a second tape positioned at a second edge area opposite in the second direction to the first edge area of the semiconductor substrate (see 304 in Figure 10).
Regarding claim 8, modified Hacke discloses all the claim limitations as set forth above.  
Kutzer further discloses each line width of the plurality of insulating adhesive portions is greater than each line width of the plurality of interconnectors (see connector elements 302 and planar elements 304 in Figure 10).
Regarding claim 9, modified Hacke discloses all the claim limitations as set forth above.
While modified Hacke does not expressly disclose a width of the plurality of insulating adhesive portions is equal to or less than a width of the plurality of interconnectors, absent of unexpected results, it would have been obvious to one of ordinary skill in the art to have made the width of the plurality of insulating adhesive portions to be at least equal to the width of the plurality of interconnectors, so that the insulating adhesive portion is strong and wide enough to hold the plurality of interconnectors in place.
Regarding claim 12, modified Hacke discloses all the claim limitations as set forth above, and further discloses the plurality of interconnectors are formed of a conductive metal (it is disclosed the interconnectors are made of metallic foil or ribbon; [0006] and [0007]), and the 
Regarding claim 13, modified Hacke discloses all the claim limitations as set forth above, and further discloses the plurality of interconnectors are formed of a conductive metal (it is disclosed the interconnectors are made of metallic foil or ribbon; [0006] and [0007]) and a solder coated on a surface of the conductive metal (it is disclosed a solder coating is coated on the interconnect; [0007]), and the solder directly contacts the adhesive of the plurality of insulating adhesive portions (when the plurality of insulating adhesive portions are placed over the plurality of interconnectors, as set forth above in claim 1).
Regarding claim 14, modified Hacke discloses all the claim limitations as set forth above, and further discloses the plurality of interconnectors are formed of a conductive metal (it is disclosed the interconnectors are made of metallic foil or ribbon; [0006] and [0007]) and a solder coated on a surface of the conductive metal (it is disclosed a solder coating is coated on the interconnect; [0007]), and the solder serves as the conductive adhesive (it is disclosed the interconnect is bonded to the grid lines at the bonding locations via the solder; [0006] and [0007]).
Regarding claim 15, modified Hacke discloses all the claim limitations as set forth above, and further discloses the solder is formed of a low melting point solder (it is disclosed a low-temperature alloy as solder can be used, as set forth above) having a melting temperature equal to or lower than 180 °C (it is disclosed the low-temperature alloy solder is bonded to the 
Regarding claim 16, modified Hacke discloses all the claim limitations as set forth above, and further discloses the first and second electrode parts are positioned on the same surface of the semiconductor substrate (see Figure 13C).
Regarding claim 17, modified Hacke discloses all the claim limitations as set forth above, and further discloses the first electrode part includes first finger electrodes extending in the second direction (see Figure 13C), the second electrode part includes second finger electrodes extending in the second direction (see Figure 13C), and the plurality of interconnectors include the first interconnectors and the second interconnectors (as set forth above), 
wherein the first interconnectors are connected to the first electrode part of one solar cell and connected to the second electrode part of an adjacent solar cell, and the second interconnectors are connected to the second electrode part of the one solar cell and connected to the first electrode part of another adjacent solar cell ([0063]; see Figure 8).
Regarding claim 18, modified Hacke discloses all the claim limitations as set forth above.
Kutzer further discloses at least one of the first tape and the second tape overlaps at least one of the finger electrodes and the second finger electrodes on the semiconductor substrate (see 202, 204, and 304 in Figure 10).
Regarding claim 20, modified Hacke discloses all the claim limitations as set forth above, and further discloses the intercell connector commonly connects the first interconnectors connected to the first solar cell of the plurality of solar cells and the second interconnectors 
Regarding claim 21, modified Hacke discloses all the claim limitations as set forth above, and further discloses the first interconnectors electrically connected to the first electrode part of the plurality of solar cells (see leftmost interconnector 125 in Figure 13C electrically connected to grid line 105) are insulated from the second electrode part of the plurality of solar cells by the insulating layer (insulator pads 110) positioned in a portion crossing the second electrode part (see insulator pads 110 between grid lines 100 and leftmost interconnector 125 in Figure 13C), and wherein the second interconnectors electrically connected to the second electrode part of the plurality of solar cells are insulated from the first electrode part of the plurality of solar cells by the insulating layer positioned in a portion crossing the first electrode part (see interconnector 120 and grid lines 105 in Figure 13C).
Regarding claim 25, modified Hacke discloses all the claim limitations as set forth above. Lee further discloses a composition amount of the plurality of conductive particles distributed in the resin is about 0.5 volume% to 20 volume% based on the total volume of the conductive adhesive ([0097]).
Regarding claim 27, modified Hacke discloses all the claim limitations as set forth above, and further discloses each of the plurality of interconnectors respectively overlaps only the first cell or the second solar cell, and not both (as set forth in Figures 2C and 13C).
Response to Arguments
Applicant's arguments filed 3/31/21 have been fully considered but they are not persuasive. 

	However, the argument is not directed to the invention as claimed because the claims have only required each of the plurality of insulating adhesive portions to cover and bond all of the first and second interconnectors to the back surface of the semiconductor substrate and that the plurality of insulating adhesive portions are configured to mechanically fix the plurality of interconnectors to the back surface of the semiconductor substrate of each of the plurality of solar cells and does not require the insulating adhesive portions temporarily fix the interconnectors on the solar cells. Additionally, it is noted that the limitation requiring the insulating adhesive portion to temporarily fix the plurality of interconnectors was last presented in the claims on 12/15/2017 in which it was removed in the proposed amendment filed on 4/27/2018 due to the limitation being determined to be a product-by-process limitation. 
	Applicant further argues Hacke does not teach or suggest the claimed invention because it teaches a connector having a branch disposed between two adjacent solar cells in Figure 2C and that the intercell connector in applicant’s invention is disposed to intersect with the interconnector, connection and separation of each solar cell is easy. However, the argument was not found to be persuasive because it is not directed to the invention as claimed, which is not concerned with the “ease” of replacing a defective solar cell within a string nor have any claims directed to anything related to the matter. Applicant is reminded the claims are directed . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559.  The examiner can normally be reached on Monday-Friday, 7:30 AM-4:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA CHERN/             Primary Examiner, Art Unit 1721